







AMENDMENT NO. 1 TO THE CONVERTIBLE SENIOR NOTE PURCHASE AGREEMENT
March 3, 2017
Reference is made to that certain convertible senior note purchase agreement,
dated as of November 30, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), by and among SEACOR MARINE
HOLDINGS INC., a Delaware corporation (the “Company”), CEOF II DE I AIV, L.P.,
CEOF II COINVESTMENT (DE), L.P. and CEOF II COINVESTMENT B (DE), L.P.
(collectively, the “Purchasers”).
All initially capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Note Purchase Agreement.
WHEREAS, pursuant to Section 11.03 of the Note Purchase Agreement, the Company
and the Purchasers holding all of the Outstanding Notes wish to amend the Note
Purchase Agreement by entry into this first amendment to the Note Purchase
Agreement (this “Amendment No. 1”).
NOW, THEREFORE, the parties hereto agree as follows:
1.
Amendments

Section 10.06(a) of the Note Purchase Agreement is hereby amended and restated
in its entirety as follows:
“Section 10.06         Repurchase at Option of Holders on Specified Repurchase
Date.
(a)     If the Company Spin-Off has not occurred prior to January 10, 2018, each
Holder shall have the right, at such Holder’s option, to require the Company to
repurchase for cash all but not less than all of such Holder’s Notes, or any
portion thereof on January 11, 2018, (the “Specified Repurchase Date”) at a
repurchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest thereon, if any, to but excluding, the Specified Repurchase Date
(the “Specified Date Repurchase Price”).”
2.
Purchaser Representations and Warranties. Each of the Purchasers hereby
represents and warrants that it is the record and beneficial owner of the
principal amount of 3.75% convertible senior notes due 2022 (the “Notes”) set
forth opposite its name in Annex A hereto, and that it is authorized to execute
and deliver this Amendment No. 1.

3.Miscellaneous. The amendments to the Note Purchase Agreement contained in
Section 1 hereof shall become effective as of the date hereof (the “Effective
Date”), and from and after the Effective Date, each reference in the Note
Purchase Agreement to “this Agreement,” and each reference in any other
Operative Document to the Note Purchase Agreement shall be deemed to refer to
the Note Purchase Agreement as amended by this Amendment No. 1. Except to the
extent amended hereby, the Note Purchase Agreement and the other Operative
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, pursuant to Section 5.04 of
the Note Purchase Agreement, any Transferee (as defined in Exhibit A to the Note
Purchase Agreement) shall be bound by the Note Purchase Agreement as amended by
this Amendment No. 1.
4.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signatures sent by
facsimile or as an electronic copy (including in pdf format) shall constitute
originals.





--------------------------------------------------------------------------------





5.Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS
AND RULES 327(b)) BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
 
 
SEACOR Marine Holdings Inc.
 
 
 
By:
 
/s/ Matthew Cenac
 
 
Name: Matthew Cenac
 
 
Title: Executive Vice President and Chief Financial Officer



 
 
 
CEOF II DE I AIV, L.P., as Purchaser


 
 
 
By:
 
/s/ David Stonehill
 
 
Name: David Stonehill
 
 
Title: Managing Director



 
 
 
CEOF II COINVESTMENT (DE), L.P., as Purchaser
 
 
 
By:
 
/s/ David Stonehill
 
 
Name: David Stonehill
 
 
Title: Managing Director



 
 
 
CEOF II COINVESTMENT B (DE), L.P., as Purchaser
 
 
 
By:
 
/s/ David Stonehill
 
 
Name: David Stonehill
 
 
Title: Managing Director




